We can but reiterate what was said in the original opinion herein. Appellant testified that he had in his possession at the time of his arrest 205 pints of home brew beer, 5 quarts of home brew beer, and 10 gallons thereof; that he knew it had alcohol in it. The testimony on the hearing of a motion for a new trial shows a warning of the trial court, an offer of a three days' postponement if desired to employ an attorney, and a warning of a probably severe penalty. Nevertheless, appellant admitted his guilt, and told the court how he processed his drink with sugar, malts, etc., and again evidenced his desire to plead guilty. Again at such hearing he merely asserted his dissatisfaction with the amount of fine awarded him.
We see no reason to recede from our original opinion.
The motion will therefore be overruled.